       Case 3:18-cv-00353 Document 21 Filed on 03/05/19 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                           March 05, 2019
                           UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

                                                 §
                                                 §
DOLLYE BALDREE                                   §
                                                 §    CIVIL ACTION NO. 3:18-cv-353
VS.                                              §
                                                 §
TEXAS FARMERS INSURANCE                          §
COMPANY                                          §
                                                 §


                                DOCKET CONTROL ORDER

This case will be controlled by the following schedule.


                                          DEADLINES

1.    March 22, 2019       DEADLINE TO AMEND PLEADINGS Parties may amend
                           pleadings by this date without leave of court. If Plaintiff(s) file(s) an
                           Amended Complaint by this date, Defendant(s) may file a responsive
                           pleading in accordance with Fed. R. Civ. P. 15(a)(3). After expiration
                           of this deadline, a party seeking to amend pleadings must file a motion
                           for leave demonstrating both good cause and excusable neglect in
                           accordance with Fed. R. Civ. P. 6(b)(1)(B).

2.    March 22, 2019       DEADLINE TO ADD NEW PARTIES Unless a case has been
                           removed from state court, new parties may be added by this date
                           without leave of court. After expiration of this deadline, a party seeking
                           to add a new party must file a motion for leave demonstrating both good
                           cause and excusable neglect in accordance with Fed. R. Civ. P.
                           6(b)(1)(B). The attorney causing the addition of new parties will
                           provide copies of this order and all orders previously entered in the case
                           to new parties. Note: If a case has been removed from state court, a
                           motion for leave must be filed seeking a permission to add new parties.

3.    August 2, 2019       Identification of plaintiff's experts and production of experts' reports in
                           the form required by Fed. R. Civ. P. 26(a)(2)(B).

4.    August 30, 2019      Identification of defendant's experts and production of experts' reports
                           in the form required by Fed. R. Civ. P. 26(a)(2)(B).


1/2
       Case 3:18-cv-00353 Document 21 Filed on 03/05/19 in TXSD Page 2 of 2




5.    November 1, 2019      COMPLETION OF DISCOVERY Written discovery requests are
                            not timely if they are filed so close to this deadline that the recipient
                            would not be required under the Federal Rules of Civil Procedure to
                            respond until after the deadline.

6.    N/A                   LIMITS ON DISCOVERY

7. November 8, 2019         DISPOSITIVE MOTIONS Parties wishing to file dispositive motions
                            must still follow the pre-motion conference requirements set forth in
                            Section 6 of the local court procedures utilized by Judge Hanks and
                            Judge Edison.

8. December 20, 2019        ALL OTHER PRETRIAL MOTIONS

9. January 31, 2020         JOINT PRETRIAL ORDER AND MOTIONS IN LIMINE
                            Plaintiff is responsible for timely filing the complete joint pretrial
                            order. All information is to comply with the disclosure requirements
                            of Fed. R. Civ. P. 26(a)(3). All parties are directed to read the Court’s
                            Procedures regarding required trial documents and procedures.

10. February 7, 2020        DOCKET CALL is set at 3:00 p.m. Other than as set out in the
                            Court’s Procedures no pleading or document filed within seven days of
                            docket call will be considered by the Court. Any pending motions may
                            be ruled on at docket call, the case will be set for trial, and further
                            pretrial orders may be issued.

11. March 2020              JURY / BENCH TRIAL Case is subject to being called to trial on
                            short notice during this month.

                                                  3-4 days.
                            Estimated Trial Time: ____

      Signed in Galveston, Texas this 5th day of March, 2019.


                                                      ___________________________________
                                                             ANDREW M. EDISON
                                                      UNITED STATES MAGISTRATE JUDGE




2/2
